395 So. 2d 284 (1981)
Percy PAYNE, Appellant,
v.
The STATE of Florida, Appellee.
No. 80-1240.
District Court of Appeal of Florida, Third District.
March 17, 1981.
Percy Payne, in pro. per.
Jim Smith, Atty. Gen., and Calianne P. Lantz, Asst. Atty. Gen., for appellee.
Before HUBBART, C.J., and DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
The judgment of conviction and sentence under review is reversed and the cause is remanded to the trial court with directions to award the defendant Percy Payne a new trial upon a holding that: (a) the trial court committed reversible error when, in response to a jury request made during the jury's deliberations, the trial court sent to the jury, over a defense objection, the written *285 standard jury instruction on premeditation without also sending the entire written instructions to the jury as requested by the defense, Morgan v. State, 377 So. 2d 212 (Fla. 3d DCA 1979); Faulk v. State, 296 So. 2d 614 (Fla. 1st DCA 1974); Fla.R. Crim.P. 3.400(c); (b) the balance of the defendant's points on appeal do not present reversible error.
Reversed and remanded for a new trial.